Title: To George Washington from Henry Knox, 2 September 1795
From: Knox, Henry
To: Washington, George


          
            My dear sir
            Boston 2 Septr 1795
          
          In addressing myself to you I experience the mingled emotions of respect and affection, the former repelling lest I should intrude, and the latter attracting me to hold conversation with you, whom independent of all political considerations, and situations, I shall ever hold dear to my soul.
          Having overcome my reluctance to break in upon your important affairs, I shall truly state to you the view which my local situation here presents, of the existing feeling of the public mind in this quarter.
          The first impressions respecting the treaty with Great Britain, of the Majority of the inhabitants of most of the great Towns and Cities have been brought to you in pretty unequivocal language. This impression ought not to be attributed to unworthy motives, in the Majority, whatever may have been the designs of some particular characters—Our Citizens love liberty, and they love the cause of France as connected with that of liberty—The benefits

received from France, and the former and recent injuries from Britain were palpable, and the sense of both strong. This disposition was known to certain people, and they eagerly embraced the occasion of the treaty, for which they had been preparing, to excite an uproar, which they might direct against government or against individuals, as they should find expedient—But thank God they have missed their intentions—The experience the good citizens have had of their President, and their consequent confidence, have caused them, to ponder and to reflect—then to conclude, and tacitly to acknowledge, “That the treaty although not so favorable as their wishes dictated was not so injurious either to France or their own Country as they had been taught to beleive.”
          Your letter to The Town of Boston and the ratification, operated like a charm to allay the rising storm—Most dispassionate people now express openly their entire confidence in the constituted authorities The sense of the mercantile interest of this Town has been laid before you, and I am informed that the sense of the same interest is similar in the Towns of Marblehead, salem, Newbury port, Cape Ann Portland and Plymouth—Great unanimity prevails among that most respectable class of people—The Clergy—in favor of the principles and practice of Government—This is expressed unequivocally, in their prayers, and sermons, with immense effect—The great body of the Yeomanry appear also by information, from all parts of New England to repose unbounded confidence in their well tried executive—The prosperity of the Country which is unbounded, is felt and acknowledged by every impartial person—and the treaty will have nothing to apprehend—but from certain characters, who will endever to get the legislatures to express their disaprobation— and perhaps the house of representatives of the U.S. It is said that pains will be taken to get the convention of France to express their dislike—I am persuaded that you will take measures to anticipate them at Paris.
          Mr Randolphs resignation occasions many conjectures—and poor Bradfords death general regret—conjectures are also made respecting their successors—Edward Rutledge—Genl Pinckney of South Carolina, Messrs Marshall, Madison and Innes of Virginia, Mr King, Oliver Elsworth and Christopher Gore of this place have been mentioned—local circumstances will dispose of

most of them—these are held up as secretary of state or attorney General.
          As Mr Gore may not be known to You I will just mention that all who know him love him, for his gentle and amiable manners— His fortune is handsome—and so are his abilities—he is the writer of Manlius the last year, and of the Federalist—lately—I presume he would accept the office of Attorney General—The son of Monsieur La Fayette is here—accompanied by an amiable french man as a Tutor—Young Fayette goes by the name of Motier, concealing his real name, lest some injury should arise, to his Mother, or to a young Mr Russel of this Town now in France, who assisted in his escape—Your namesake is a lovely young man, of excellent morals and conduct. If you write to him please to direct under cover to Joseph Russel Esqr. Treasurer of the Town of Boston—They will write by this post to you.
          I have come to this town to arrange some pressing business, and I shall return to my family at St Georges in a day or two— Mrs Knox and family are highly satisfied with their situation— Whether we shall pass our winter in Boston or Philadelphia is at present uncertain—at any rate I shall have the pleasure of tendering you my respects in Novr or Decr. I pray you present my respectful compliments to Mrs Washington, the Young Ladies Messrs Dandridge and Custis. I am my dear Sir with perfect respect and attachmt Your sincere friend & hble Sert
          
            H. Knox
          
        